1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   LILIANA HERNANDEZ, MIRANDA            No. 2:18-cv-2419 WBS EFB
     ALEXANDER, NATASHA JOFFE, MARIA
13   ISABEL HOLTROP, MARCO FEKRAT, EMIN
     GHARIBIAN, ROHIT SHARMA, HECTOR
14   ARROYO, and TIMOTHY PORTER, on        MEMORANDUM AND ORDER RE:
     behalf of themselves and others       UNION DEFENDANTS’ MOTION
15   similarly situated,                   TO DISMISS
16               Plaintiffs,

17       v.

18   AFSCME CALIFORNIA; AMERICAN
     FEDERATION OF STATE, COUNTY, AND
19   MUNICIPAL EMPLOYEES; AFSCME LOCAL
     3299, AFSCME LOCAL 2620, and AFSCME
20   LOCAL 3634, as individual
     defendants and as representatives
21   of the class of all chapters and
     affiliates of the American
22   Federation of State, County, and
     Municipal Employees; XAVIER
23   BECERRA, in his official capacity
     as Attorney General of the State of
24   California; ADRIA JENKINS-JONES, in
     her official capacity as Acting
25   Director of the California
     Department of Human Resources;
26   RALPH DIAZ, in his official
     capacity as Acting Secretary of the
27   California Department of
     Corrections and Rehabilitation;
28   BETTY YEE, in her official capacity
                                     1
1    as State Controller of California;
     PUBLIC TRANSPORTATION SERVICES
2    CORPORATION; LOS ANGELES COUNTY
     METROPOLITAN TRANSPORTATION
3    AUTHORITY,

4                  Defendants.

5
                                  ----oo0oo----
6

7               Nine employees of the State of California brought this
8    putative class action against various affiliates of the American
9    Federation of State, County, and Municipal Employees (“AFSCME”)
10   (collectively “the union defendants”), various officials of the
11   State of California, the Public Transportation Services
12   Corporation, and the Los Angeles County Metropolitan
13   Transportation Authority.    Plaintiffs allege that these
14   defendants have unconstitutionally compelled payments from
15   plaintiffs to the union defendants and that they have not allowed
16   public employees to resign their union membership.    The union
17   defendants move for partial dismissal of plaintiffs’ complaint.
18   (Docket No. 70.)
19   I.     Background
20              Plaintiffs are employees of the state of California who
21   reside throughout the state, and an AFSCME affiliate represents
22   each plaintiff as their exclusive collective bargaining
23   representative.     (Second Am. Compl. (“SAC”) ¶¶ 3-16 & 27-34
24   (Docket No. 67).)     Every plaintiff except for Emin Gharibian
25   became a member of their respective AFSCME affiliate.       (See id. ¶
26   39.)
27              Prior to the Supreme Court’s decision in Janus v.
28
                                        2
1    American Federation of State, County, & Municipal Employees, 138

2    S. Ct. 2448 (2018), there were two types of public employees in

3    California: (1) those who purportedly agreed to pay full union

4    dues and (2) those who declined union membership and paid a

5    reduced amount in agency fees that compensated a union for the

6    costs incurred in the collective bargaining process.     (Id. ¶ 36.)

7    In 1977, the Supreme Court upheld the constitutionality of

8    compelling the payment of agency fees for collective-bargaining

9    purposes, stating that the practice did not violate an employee’s

10   First Amendment rights to freedom of speech and association.     See

11   Abood v. Detroit Bd. of Educ., 431 U.S. 209 (1977).      In Janus,

12   the Supreme Court overruled Abood and held that the First

13   Amendment prohibits the collection of agency fees from

14   nonconsenting employees in toto.   138 S. Ct. at 2486.

15             In the wake of the Supreme Court’s decision in Janus,

16   plaintiffs filed this representative action challenging various

17   practices connected with defendants’ collection of union dues and

18   agency fees.   The union defendants request that this court

19   dismiss (1) the American Federation of State, County, and

20   Municipal Employees (“AFSCME International”)1 and Local 3634 from
21   this lawsuit; (2) all claims brought by plaintiff Timothy Porter;

22   and (3) all claims for damages in the form of agency fees, or the

23   equivalent portion of union dues, paid prior to the Supreme

24
          1    The union defendants argue that the SAC makes no
25   factual allegations of wrongdoing against AFSCME International.
26   Plaintiffs do not oppose dismissal of AFSCME International,
     admitting that they named this defendant “out of an abundance of
27   caution.” (Resp. to Mot. to Dismiss (“Resp.”) at 26 (Docket No.
     76).) Accordingly, the court will dismiss AFSCME International
28   from this action.
                                     3
1    Court’s decision in Janus.

2    II.   Motion to Dismiss

3          A.   Plaintiffs’ Refund Claim

4               Plaintiffs’ complaint alleges, inter alia, that

5    plaintiffs and putative class members are entitled to a full

6    refund of all agency fees, or the equivalent amount in union

7    dues, paid to the union defendants before Janus.      (SAC ¶ 44.)

8               For the purposes of this order, the court assumes

9    without deciding that Janus is entitled to full retroactive

10   effect.    See Harper v. Virginia Dep’t of Taxation, 509 U.S. 86,

11   97 (1993) (“When [the Supreme Court] applies a rule of federal

12   law to the parties before it, that rule is the controlling

13   interpretation of federal law and must be given full retroactive

14   effect in all cases still open on direct review and as to all

15   events, regardless of whether such events predate or postdate

16   [the] announcement of the rule.”).

17              Plaintiffs bring their claim for refund under 42 U.S.C.

18   § 1983.    (SAC ¶ 44.)    Because defendants do not contest that they

19   were acting under the color of state law, the court assumes for

20   the purposes of this order that they were.      See Manhattan Cmty.
21   Access Corp. v. Halleck, --- S. Ct. ----, 2019 WL 2493920, at *4

22   (2019) (discussing the “few limited circumstances” where a

23   private entity qualifies as a state actor for purposes of an

24   action under Section 1983, including “when the government acts

25   jointly with the private entity”).

26              However, the union defendants argue that that they are
27   not liable because they relied in good faith on existing law that

28   authorized the collection of agency fees.     At the hearing on this
                                         4
1    motion, plaintiffs’ counsel agreed in part, conceding that the

2    union defendants’ good-faith reliance bars any legal claim for

3    damages.   This court concurs.    The Ninth Circuit has held that

4    private parties may be entitled to a good-faith defense to a

5    claim under Section 1983 where they “did [their] best follow the

6    law and had no reason to suspect that there would be a

7    constitutional challenge to [their] actions.”     See Clement v.

8    City of Glendale, 518 F.3d 1090, 1097 (9th Cir. 2008).     In the

9    agency fees context, not only did unions have authorization under

10   state statute, but the practice of collecting agency fees in this

11   manner had been upheld for decades as constitutional by the

12   United States Supreme Court.     See Abood, 431 U.S. at 222-23; see

13   also Locke v. Karass, 555 U.S. 207, 213 (2009) (describing

14   Abood’s rule, as reaffirmed in subsequent cases, as “a general

15   First Amendment principle”).     Thus, the union is entitled to the

16   good-faith defense as a matter of law.     See Lusnak v. Bank of

17   Am., N.A., 883 F.3d 1185, 1194 n.6 (9th Cir. 2018) (observing

18   that affirmative defenses may be raised on a motion to dismiss

19   where they do not implicate disputed issues of fact).

20              Faced with this good-faith defense, plaintiffs seek to
21   avoid it by characterizing their demand for a refund as an

22   equitable claim for restitution rather than a legal claim for

23   damages.   (See SAC ¶ 141.)    They argue that defenses like

24   qualified immunity and good faith are categorically inapplicable

25   to claims for equitable relief.     See Wood v. Strickland, 420 U.S.

26   308, 314 n.6 (1975), overruled on other grounds, Harlow v.
27   Fitzgerald, 457 U.S. 800 (1982) (“[I]mmunity from damages does

28   not ordinarily bar equitable relief.”).     Even if this distinction
                                        5
1    is well taken, plaintiffs’ refund claim fails for two independent

2    reasons.

3               First, plaintiffs cannot simply plead around defenses

4    by labeling the proposed remedy as equitable rather than legal.

5    Instead, this court must look to “the substance of the remedy

6    sought rather than the label placed on that remedy.”      Depot,

7    Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 661 (9th Cir.

8    2019) (citations and quotations omitted).    It is uncontroverted

9    that plaintiffs’ claim seeks payment out of the general assets of

10   the union defendants.     And the Supreme Court has stressed that

11   recovering money out of a defendant’s general assets, as opposed

12   to a segregated fund, “is a legal remedy, not an equitable one.”

13   Montanile v. Bd. of Tr. of Nat. Elevator Indus. Health Benefit

14   Plan, 136 S. Ct. 651, 658 (2016) (emphasis in original); see also

15   Great-W. Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 212-14

16   (2002) (same).2

17              Plaintiffs do not allege that the union defendants

18   intentionally comingled agency fees with general funds to avoid

19   claims for restitution.     Further, unions dissipated any agency

20   fees on nontraceable items.     See Montanile, 136 S. Ct. at 658
21   (stating that expenditure on nontraceable items “destroys an

22   equitable lien”).   Plaintiffs’ theory under Janus depends on the

23   fact that the fees and dues collected were expended for

24
          2    Even though these cases are in the context of ERISA,
25   the Supreme Court has acknowledged that ERISA’s reference to
26   equitable relief refers to “what equitable relief was typically
     available in premerger equity courts.” See Montanile, 136 S. Ct.
27   at 657 (citation omitted); see also id. at 658 (relying on
     “standard equity treatises” to identify whether the proposed
28   remedy was equitable or legal).
                                     6
1    expressive activities with which they disagreed.       See Babb v.

2    Cal. Teachers Ass’n, No. 2:18-cv-06793 JLS DFM, --- F. Supp. 3d -

3    ---, 2019 WL 2022222, at *8 (C.D. Cal. May 8, 2019) (“[I]t is not

4    the case that the agency fees remain in a vault, to be returned

5    like a seized automobile.”).    Accordingly, because plaintiffs’

6    proposed remedy is legal in nature, the union defendants’ good

7    faith bars relief.

8              Second, the court would reach the same conclusion in a

9    suit in equity.    “The essence of equity jurisdiction” is that

10   federal courts have the flexibility “to mould each decree to the

11   necessities of the particular case.”    Hecht Co. v. Bowles, 321

12   U.S. 321, 329 (1944).    Even in constitutional adjudication,

13   “equitable remedies are a special blend of what is necessary,

14   what is fair, and what is workable.”    Lemon v. Kurtzman, 411 U.S.

15   192, 200 (1973) (plurality).    Given these considerations, “[i]t

16   is well established that reliance interests weigh heavily in the

17   shaping of an appropriate equitable remedy.”       Id. at 203.

18             The reliance interests here are quite compelling.        The

19   union defendants relied on Supreme Court precedent and a state

20   statute that explicitly authorized the challenged practice.        See
21   id. at 209 (“[S]tate officials and those with whom they deal are

22   entitled to rely on a presumptively valid state statute, enacted

23   in good faith and by no means plainly unlawful.”).       Unions

24   throughout the country collected billions of dollars under

25   Abood’s rule.3    See Janus, 138 S. Ct. at 2486.    Allowing the

26        3    While the opinion in Janus referred to this money as a
27   “considerable windfall,” it did not “appear to contemplate the
     ‘windfall’ being disgorged, nor the potential that some unions
28   might face an existential threat from lawsuits such as the
                                     7
1    recoupment of such a large sum of money would have potentially

2    disruptive consequences that could threaten the operations of

3    unions and significantly deplete their treasuries.     See Am.

4    Trucking Ass’ns, Inc. v. Smith, 496 U.S. 167, 182-83 (1990)

5    (plurality) (recognizing these as cognizable equitable

6    interests).

7             Moreover, these plaintiffs presumably received some

8    benefits from the fees they paid, through the representation

9    provided by the unions.   While the Supreme Court held in Janus

10   that those benefits could not withstand First Amendment scrutiny,

11   the majority did not deny the fact that nonunion members received

12   such benefits.   See 138 S. Ct. at 2466-69.   It must also be

13   observed here that “plaintiffs do not propose to give back the

14   benefits that the union’s efforts bestowed on them.”     Gilpin v.

15   AFSCME, 875 F.2d 1310, 1316 (7th Cir. 1989).    Consequently,

16   granting plaintiffs a full refund would stand the equitable

17   remedy on its head.   See id.   Based on these observations, it

18   would be neither fair nor workable to entertain plaintiffs’

19   claim.

20            Nevertheless, plaintiffs argue that a defendant is
21   never allowed to enrich itself by keeping property it took in

22   violation of another’s constitutional rights.    See, e.g., United

23   States v. Windsor, 570 U.S. 744, 775 (2013) (ordering the United

24   States to refund taxes it collected in reliance on the Defense of

25   Marriage Act); United States v. Lewis, 478 F.2d 835, 836 (5th

26   Cir. 1973) (stating that fines collected under a statute that is
27
     present one.” See Mooney v. Ill. Educ. Ass’n, 372 F. Supp. 3d
28   690, 707 (C.D. Ill. 2019).
                                    8
1    subsequently determined to be unconstitutional must be repaid

2    when suit is brought to recover them).         Those cases, however, do

3    not stand for such a sweeping proposition.         Unlike in Windsor and

4    Lewis, the union defendants are private parties who were not

5    responsible for passing the legislation that is now

6    unconstitutional.    Instead, they relied on the type of statute

7    the Supreme Court explicitly approved of in Abood.

8              Accordingly, the court will dismiss plaintiffs’ claim

9    for a refund in the amount of agency fees paid prior to Janus.

10       B.    Plaintiff Timothy Porter’s Claims

11             Plaintiff Timothy Porter is employed by the Public

12   Transportation Services Corporation and is a member of AFSCME

13   Local 3634.   (SAC ¶¶ 35, 39.)   Since the Supreme Court issued its

14   ruling in Janus, Porter has pondered whether to resign his union

15   membership and is concerned that he will be forced to continue to

16   pay union dues after he relinquishes his membership.         (Id. ¶

17   120.)   He is also worried that he will lose his “classification

18   seniority” if he quits the union.        (Id. ¶ 134.)   On June 27,

19   2018, he informed his employer that he had not signed a union

20   card or opted into fees, and asked whether dues would be taken
21   from his paycheck.    (Id. ¶ 121.)       Porter’s employer told him to

22   contact his union.    (Id. ¶ 122.)       Porter wishes, however, to

23   terminate payroll deductions immediately upon resigning his union

24   membership.   (Id. ¶ 123.)   He seeks a declaratory judgment that

25   California Government Code §§ 1152 and 1157.12(b) are

26   unconstitutional, as well as an injunction against their
27   enforcement, because they allegedly prevent him from halting

28   payroll deductions unless and until the union instructs his
                                          9
1    employer to do so.    (Id. ¶¶ 123, 125.)   The union defendants

2    contend that these claims fail because Porter lacks Article III

3    standing.

4                Under Article III of the U.S. Constitution, the

5    judicial power is limited to “Cases” and “Controversies.”      That a

6    plaintiff must have standing to sue is “rooted in the traditional

7    understanding of a case or controversy.”    Spokeo, Inc. v. Robins,

8    136 S. Ct. 1540, 1548 (2016).    To have Article III standing, a

9    plaintiff must have “an actual injury traceable to the defendant

10   and likely to be redressed by a favorable judicial decision.”

11   Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990).     An injury

12   for the purposes of Article III must be “concrete,

13   particularized, and actual or imminent.”    Monsanto Co. v.

14   Geertson Seed Farms, 561 U.S. 139, 149 (2010).    For an injury to

15   be concrete and particularized, it must cause real harm that

16   affects the plaintiff in a personal and individual way.       See

17   Spokeo, 136 at 1548 (citations omitted).    A “threatened injury

18   must be certainly impending to constitute injury in fact,” and

19   “allegations of possible future injuries are not sufficient.”

20   Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (emphasis
21   in original) (citations and quotations omitted).     The party

22   seeking to invoke this court’s jurisdiction bears the burden of

23   establishing that jurisdiction exists.     Kokkonen v. Guardian Life

24   Ins. Co. of Am., 511 U.S. 375, 376 (1994); Scott v. Breeland, 792

25   F.2d 925, 927 (9th Cir. 1986).

26               Porter argues that he has standing to seek declaratory
27   and injunctive relief because the challenged provisions of the

28   California Government Code prevent him from instructing his
                                      10
1    employer to terminate payroll deductions.    This alleged harm by

2    itself is insufficient to confer standing.    Even if Porter has a

3    right to instruct his employer to terminate payroll deductions,

4    Porter would not satisfy Article III’s injury-in-fact requirement

5    with an injury “divorced from any concrete harm.”    See Spokeo,

6    136 S. Ct. at 1549; see also Bassett v. ABM Parking Servs., Inc.,

7    883 F.3d 776, 783 (9th Cir. 2018) (same).    Although Porter may

8    not want to submit a request to terminate payroll deductions to

9    his union, it is difficult to imagine how submitting this

10   request, without more, would cause Porter harm to any of his real

11   interests.   While the Supreme Court in Spokeo stated that

12   “intangible injuries can nevertheless be concrete,” 136 S. Ct. at

13   1549, Porter fails to sufficiently allege why this requirement

14   independently exacts any harm to his First Amendment rights.

15            To the extent Porter believes that the union defendants

16   would not honor his request to discontinue dues payments once he

17   resigns, that injury is too speculative to confer standing.

18   Porter has not asked Local 3634 whether dues payments would be

19   halted immediately if he resigns.    Until he does so and receives

20   an answer that they would not be, this court cannot conclude that
21   any threatened harm from continued dues payments after

22   resignation is “certainly impending,” and thus imminent for the

23   purposes of Article III standing.    See Clapper, 568 U.S. at 409.

24   For the same reason, Porter’s concern that he may lose his

25   classification seniority if he quits his union (SAC ¶ 134) also

26   does not constitute an injury that is “certainly impending.”
27   Indeed, under California law, unions and state employers cannot

28   discriminate against an employee who exercises his right to
                                     11
1    refuse to participate in a union.      See Cal. Gov’t Code § 3506.

2              Accordingly, Porter does not have standing to bring his

3    claims for declaratory and injunctive relief.

4               IT IS THEREFORE ORDERED THAT the union defendants’

5    Partial Motion to Dismiss (Docket No. 70) be, and the same hereby

6    is, GRANTED IN PART as follows:

7        1.    Plaintiffs’ claims against AFSCME International are

8              DISMISSED WITH PREJUDICE;

9        2.    Plaintiffs’ claim for the refund of agency fees, or the

10             equivalent portion in union dues, paid prior to Janus

11             is DISMISSED WITH PREJUDICE; and

12       3.    Plaintiff Timothy Porter’s claims for declaratory and

13             injunctive relief are DISMISSED for LACK OF STANDING.

14   Dated:   June 20, 2019

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       12
